 1   VIRNA L. SANTOS, ESQ., SBN 150017
     Santos Law Group
 2
     1225 E. Divisadero Avenue
 3   Fresno, CA 93721
     Office: (559) 500-3900
 4   Fax: (559) 500-3902
 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8

 9
                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITEDS STATES OF AMERICA,                     )   CASE NO. 1:19-CR-00074 DAD-BAM
                                                    )   STIPULATION AND ORDER TO
12                                                  )   CONTINUE STATUS CONFERENCE
                                 Plaintiff,         )
13                                                  )   Hon. Barbara A. McAuliffe
                      v.                            )
14                                                  )
     RAUL GUTIERREZ-ORTEGA,                         )
15                                                  )
     RAFAEL FLORES DE LA RIVA,                      )
16                                                  )
                                                    )
17                               Defendants.        )
                                                    )
18                                                  )
                                                    )
19                                                  )
                                                    )
20                                                  )

21          Defendants Gutierrez Ortega and Flores De La Riva, through their undersigned counsel,
22
     hereby request that current status conference currently set for February 10, 2020 be continued
23
     to May 11, 2020 at 1:00 p.m.
24

25          This continuance is necessary to allow counsel to conduct defense investigation and

26   plea negotiations.
27

28



     1
 1          Undersigned counsel have corresponded with AUSA Jessica Massey, who has no
 2
     objection to the status conference date of May 11, 2020 at 1:00 p.m.
 3
            The parties also agree that the delays resulting from the continuance shall be excluded
 4

 5
     for defense investigation, continuity of counsel, plea negotiations and trial preparation in the

 6   interest of justice pursuant to 18 USC §3161(h)(7)(A) and §3161 (h)(7)(B)(1).
 7          IS SO STIPULATED.
 8
     DATED: February 6, 2020                               Respectfully Submitted,
 9
                                                           /s/_Virna L. Santos_________
10
                                                           VIRNA L. SANTOS
11                                                         Counsel for Rafael Flores De La Riva

12                                                         /s/_Roger Bonakdar_________
                                                           ROGER BONAKDAR
13
                                                           Counsel for Raul Gutierrez-Ortega
14
                                                           /s/_Jessica A. Massey_____
15                                                         JESSICA A. MASSEY
                                                           Assistant U.S. Attorney
16

17                                               ORDER
18          IT IS SO ORDERED that the status conference set for February 10, 2020 is hereby
19
     CONTINUED to May 11, 2020 at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.
20
     Time shall be excluded for defense investigation, continuity of counsel and trial preparation
21

22   and completion of the court-ordered psychiatric evaluation in the interest of justice pursuant to

23   18 USC §3161 (h)(7)(A) and §3161 (h)(7)(B)(1).
24

25
     IT IS SO ORDERED.
26

27       Dated:    February 6, 2020                            /s/ Barbara   A. McAuliffe               _
                                                        UNITED STATES MAGISTRATE JUDGE
28



     2
